DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited in the IDS, submitted on 11/03/2020, 03/23/2021, and 07/07/2022, have been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kiuchi (US 10,895,603) in view of Takeshita (US 9,269,991).
As to claim 1 and 9, Kiuchi teaches a battery management system (Figure 1, item “BMU”) for integrated management of high and low voltage batteries (Figure 1, item “CMU”), comprising: 
a control unit (Figure 1, item VMM1 -VMM-n “control circuit”); 
a low voltage monitoring unit connected to the control unit, and configured to transmit a monitoring result for a low voltage battery to the control unit (Column 6, lines 30-67 “low-voltage-side”); and 
a high voltage monitoring unit comprising a plurality of sensing ICs connected to each other in a daisy chain manner, wherein at least one sensing IC of the plurality of sensing ICs is connected to the low voltage monitoring unit (Column 6, lines 28-35 “EC1 to ECm are connected in series in the order from the high voltage side” and lines 30-67 “high-voltage-side terminal of the battery cell ECj”), and 
configured to transmit a monitoring result for a high voltage battery to the control unit through the low voltage monitoring unit (Column 6, lines 1-11 “transmitted to the voltage monitoring modules”).
Kiuchi is not explicit in teaching that the information is transmitted through ICs.  Takeshita teaches that the battery monitoring systems use IC to communicate information (See Figure 4 and 7).
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine these teachings.  The skilled artisan would find it obvious to combine known computer components to control the battery operations.

As to Claim 2, Kiuchi teaches The battery management system of claim 1, wherein the system further comprises: 
an insulating communication unit configured to connect the at least one sensing IC to the low voltage monitoring unit (Column 6, lines 5-14).

As Claim 3, Kiuchi teaches wherein the insulating communication unit is connected between the plurality of sensing ICs (Column 6, lines 5-14).
The combination recited in claim 1 applies here.  The Kiuchi teaching teaches the insulating units connected to VMM and Takeshita teaches the use of ICs.  The skilled artisan would use known technology and methodology to communicate the data.

As to Claim 4, Kiuchi teaches wherein the insulating communication unit is connected between the control unit and the low voltage monitoring unit (Column 14, lines 14-30).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kiuchi (US 10,895,603) in view of Takeshita (US 9,269,991) and further in view of Kinoshita (US 8,456,132).
As to Claim 10,  Kiuchi  and Takeshita is silent as to wherein the method further comprises: when an ignition of a vehicle is off, determining whether voltage balancing on the high voltage battery is required.
Kinoshita when an ignition of a vehicle is off, determining whether voltage balancing on the high voltage battery is required (Figure 10, item S1002 – S1004; Column 7, lines 1-62).
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine these teachings.  The skilled artisan would find it obvious to combine known computer components to control the battery operations including voltage balancing.


Allowable Subject Matter
Claims 5-8 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest “set a high time period from a first time that a control signal for controlling the high voltage monitoring unit is transmitted to a second time that information of a last sensing IC of the plurality of sensing ICs is received” as set forth in claims 5-6 and 11-14 in combination with the remaining dependent claims.
The prior art does not teach or suggest “wherein the control unit is configured to: set a low time period from a third time that a control signal for controlling the low voltage monitoring unit is transmitted to a fourth time that information of the low voltage monitoring unit is received” a set forth in claims 7-8 in combination with the remaining

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY Y YI whose telephone number is (571)270-7804. The examiner can normally be reached Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROY Y YI/Primary Examiner, Art Unit 2852